 



Exhibit 10.12
THE NORTH AMERICAN COAL CORPORATION
SUPPLEMENTAL RETIREMENT BENEFIT PLAN
(As Amended and Restated as of January 1, 2008)
          WHEREAS, The North American Coal Corporation (the “Company”) is the
sponsor of The Combined Defined Benefit Plan for NACCO Industries, Inc. and Its
Subsidiaries (the “Pension Plan”); and
          WHEREAS, certain provisions of the Internal Revenue Code of 1986, as
amended, placed certain limitations on the amount of benefits that would
otherwise be made available under the Pension Plan for certain participants; and
          WHEREAS, the Company and other participating employers desired to
provide the benefits that would otherwise have been payable to such participants
under the Pension Plan except for such limitations; and
          WHEREAS, effective as of August 31, 1994, (1) The NACCO Industries,
Inc. (“NACCO”) $200,000 Cap Plan was merged into and became a part of The NACCO
Industries, Inc. Supplemental Retirement Benefit Plan (the “Plan”),
(2) sponsorship of the merged Plan was transferred from NACCO to the Company,
and (3) the Plan was renamed as “The North American Coal Corporation
Supplemental Retirement Benefit Plan;” and
          WHEREAS, effective as of December 31, 1993, benefits under the Pension
Plan for NACCO employees were frozen, except for cost-of-living adjustments
(“COLAs”) provided to certain employees; and
          WHEREAS, effective as of December 31, 2004, benefits under the Pension
Plan for the majority of the employees of the Company and all other
participating employers were also frozen, except for certain COLAs (including
the benefits of all of the employees who are Participants in this Plan); and
          WHEREAS, benefits under this Plan were temporarily frozen as of
December 31, 2004 as a result of the enactment of the American Jobs Creations
Act (the “AJCA”) but the Plan was amended and restated effective as of
January 1, 2005 in order to lift the temporary benefit freeze and to bring the
Plan into compliance with certain requirements of the AJCA; and
          WHEREAS, effective December 31, 2007, the COLAs provided to certain
employees of NACCO and the Company were frozen under the Pension Plan and began
to be provided under this Plan effective January 1, 2008; and
          WHEREAS, final regulations issued under the AJCA will became effective
with respect to the Plan on January 1, 2009.
          NOW THEREFORE, the Company hereby amends and restates the Plan,
effective January 1, 2008, to reflect the additional COLA benefits provided
hereunder and to bring the Plan into compliance with certain provisions of the
final regulations issued under the AJCA.

1



--------------------------------------------------------------------------------



 



ARTICLE I
PREFACE
     Section 1.1 Effective Date. The original effective date of the Plan was
January 1, 1983. The effective date of this amendment and restatement of the
Plan is January 1, 2008.
     Section 1.2 Purpose of the Plan. The purpose of this Plan is to provide
additional retirement benefits for certain management and highly compensated
employees of the Company (and other participating Employers).
     Section 1.3 Governing Law. This Plan shall be regulated, construed and
administered under the laws of the State of Ohio, except when preempted by
federal law.
     Section 1.4 Gender and Number. For purposes of interpreting the provisions
of this Plan, the masculine gender shall be deemed to include the feminine, the
feminine gender shall be deemed to include the masculine, and the singular shall
include the plural, unless otherwise clearly required by the context.
     Section 1.5 Severability. If any provision of this Plan or the application
thereof to any circumstances(s) or person(s) is held to be invalid by a court of
competent jurisdiction, the remainder of the Plan and the application of such
provision to other circumstances or persons shall not be affected thereby.
     Section 1.6 Code Section 409A.
          (a) Any Supplemental Retirement Benefit (or portion thereof) that was
vested and deferred prior to January 1, 2005 and that qualifies for
“grandfathered status” under Section 409A of the Code (determined in accordance
with the regulations issued thereunder) shall continue to be governed by the law
applicable to nonqualified deferred compensation prior to the addition of
Section 409A to the Code, shall be subject to the terms and conditions specified
in the Plan as in effect prior to January 1, 2005 (as restated herein) and shall
be referred to herein as the “Grandfathered Supplemental Retirement Benefits.”
          (b) The portion of a Participant’s Supplemental Retirement Benefit
that does not qualify for “grandfathered status” under Section 409A of the Code
(if any) is intended to fully comply with the requirements of Section 409A of
the Code and shall be referred to herein as the “Non-Grandfathered Supplemental
Retirement Benefits.”
          (c) The Plan shall be interpreted and administered in a manner to give
effect to such intent. Notwithstanding the foregoing, the Employers do not
guarantee any particular tax result to Participants or Beneficiaries with
respect to any amounts deferred or any payments provided hereunder, including
tax treatment under Code Section 409A.

2



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
     Section 2.1 Words and phrases used herein with initial capital letters
which are defined in a Pension Plan are used herein as so defined, unless
otherwise specifically defined herein or the context clearly indicates
otherwise. The following words and phrases when used in this Plan with initial
capital letters shall have the following respective meanings, unless the context
clearly indicates otherwise:
     (1). “Actual Pension Plan Benefit” shall mean the amount of the monthly
benefit in fact payable to the Participant or his Beneficiary under the Pension
Plan.
     (2). “Beneficiary.”
          (a) In General. The term “Beneficiary” shall mean the person who is
entitled to receive part or all of a pension or other benefit payable with
respect to the Participant under a Pension Plan.
          (b) Change of Beneficiaries. Notwithstanding the foregoing, each
Participant may at any time and from time to time, before and after retirement,
change his Beneficiary hereunder without the consent of any existing Beneficiary
or any other person. Therefore, the Beneficiary under the Plan need not be the
same as the Beneficiary under the Pension Plan. However, as described in
Subsection (c) of this Section, the Beneficiary under the Pension Plan shall be
used as the “measuring life” for purposes of the amount and duration of the
Supplemental Retirement Benefits payable to any Beneficiary hereunder. The
change of a Beneficiary under the Plan may be made, and may be revoked, only by
an instrument (in a form acceptable to the Company) signed by the Participant
and filed with the Plan Administrator prior to the Participant’s death. If two
or more persons designated as a Participant’s Beneficiary are in existence, the
amount of any payment to the Beneficiary under this Plan shall be divided
equally among such persons unless the Participant’s designation specifically
provided to the contrary.
          (c) Effect of Change of Beneficiary. Supplemental Retirement Benefits
shall be payable to a Beneficiary hereunder only so long as Actual Pension Plan
Benefits are being paid to the Beneficiary under the Pension Plan. In the event
that the Beneficiary hereunder is different than the Beneficiary under the
Pension Plan, (i) if the Beneficiary hereunder dies after the Participant but
while the Beneficiary under the Pension Plan is still living, any remaining
payments hereunder shall be payable, as they come due, to the estate of the
Beneficiary hereunder or, if applicable, to the contingent Beneficiary
designated hereunder by the Participant, (ii) if the Beneficiary hereunder
predeceases the Beneficiary under the Pension Plan and the Participant, the
Beneficiary hereunder shall revert to the Beneficiary last effectively
designated under the Pension Plan unless and until the Participant again makes a
change of Beneficiary pursuant to Subsection (b) above, and (iii) if the
Beneficiary under the Pension Plan predeceases the Beneficiary hereunder,
Supplemental Retirement Payments hereunder shall cease.

3



--------------------------------------------------------------------------------



 



          (d) Community Property States. In states with community property laws,
a Participant may designate someone other than his Spouse as his Beneficiary
hereunder to the extent of such Spouse’s community property interest in the
Supplemental Retirement Payments, or revoke or change his Beneficiary
designation hereunder to such extent, only with the consent of his Spouse. To
the extent necessary, the provisions of this Subsection (d) shall apply to each
person who is or was a Spouse of a Participant regardless of whether the
Participant and such person are married at the applicable time. Notwithstanding
the foregoing, however, a Participant’s present or former Spouse shall have no
greater rights under this Plan than such Spouse has pursuant to the applicable
state community property laws.
     (3). “Code” shall mean the Internal Revenue Code of 1986, as it has been
and may be amended from time to time.
     (4). “Code Limitations” shall mean the limitations imposed by
Sections 401(a)(17) and 415 of the Code, or any successor(s) thereto, on the
amount of the benefits which may be payable to a Participant from the Pension
Plan.
     (5). “Compensation.” Effective January 1, 1995, Compensation shall have the
same meaning as under the Pension Plan, except that Compensation (a) shall not
be subject to the dollar limitation imposed by Code Section 401(a)(17) and
(b) shall be deemed to include the amount of compensation deferred by a
Participant under The North American Coal Corporation Deferred Compensation Plan
for Management Employees.
     (6). “Employer(s)” shall mean the Company and/or any other member of the
Controlled Group that has previously adopted this Plan.
     (7). “Frozen Plan 005 Participants” shall mean the Employees who were
employed by a Participating Employer on December 31, 2007 who were participants
in The North American Coal Corporation Deferred Compensation Plan for Management
Employees on such date and whose Indexed Frozen Part I Benefit under Plan 005
was frozen effective December 31, 2007.
     (8). “Key Employee.” Effective April 1, 2008, a Participant shall be
classified as a Key Employee if he meets the following requirements:

  (a)   The Participant, with respect to the Participant’s relationship with the
Company and the Controlled Group members, met the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code (without regard to Section 416(i)(5))
and the Treasury Regulations issued thereunder at any time during the 12-month
period ending on the most recent Identification Date (defined below) and his
Termination of Employment occurs during the 12-month period beginning on the
most recent Effective Date (defined below). When applying the provisions of Code
Section 416(i) for this purpose: (i) the definition of “compensation” (A) shall
be as defined in Treasury Regulation Section 1.415(c)-2(d)(4) (i.e., the wages
and other compensation for which the Employer is required to furnish the
Employee with a Form W-2 under Code Sections 6041, 6051 and 6052, plus amounts
deferred at the election of the Employee under Code Sections 125, 132(f)(4) or
401(k)) and (B) shall apply the rule of Treasury Regulation
Section 1.415-2(g)(5)(ii) which excludes compensation of

4



--------------------------------------------------------------------------------



 



      non-resident alien employees and (ii) the number of officers described in
Code Section 416(i)(1)(A)(i) shall be 60 instead of 50.     (b)   The
Identification Date for Key Employees is each December 31st and the Effective
Date is the following April 1st. As such, any Employee who is classified as a
Key Employee as of December 31st of a particular Plan Year shall maintain such
classification for the 12-month period commencing on the following April 1st.  
  (c)   Notwithstanding the foregoing, a Participant shall not be classified as
a Key Employee unless the stock of NACCO Industries, Inc. (or a related entity)
is publicly traded on an established securities market or otherwise on the date
of the Participant’s Termination of Employment.

     (9). “Minimum Benefit” shall mean the amount of a Participant’s “excess
retirement benefit” under The NACCO Industries, Inc. $200,000 Cap Plan as of
August 31, 1994.
     (10). “Participant” shall mean each Employee of an Employer (a) who is
either a highly compensated or a management employee, (b) who is a participant
in a Pension Plan, and (c) who, as a result of participation in this Plan, is
entitled to a Supplemental Retirement Benefit under this Plan. Upon a
termination of employment with the Controlled Group, a former Participant shall
remain as an inactive Participant until all Supplemental Retirement Benefits
have been paid to him or his Beneficiary. The term “Participant” shall include
the Plan 006 Participants and the Frozen Plan 005 Participants, except where the
context clearly requires otherwise.
     (11). “Pension Plan” shall mean The NACCO Industries, Inc. Pension Plan for
Salaried Employees (terminated November 30, 1986), or Part I of The Combined
Defined Benefit Plan for NACCO Industries, Inc. and Its Subsidiaries, which
includes The NACCO Industries, Inc. Pension Plan for Salaried Employees which
was merged into such plan on December 31, 1993 (“Plan 005”). Pension accruals
under Plan 005 for Employees of NACCO Industries, Inc. were generally frozen as
of December 31, 1993 and pension accruals under Plan 005 for employees of all
other Employers were generally frozen as of December 31, 2004; provided that the
frozen benefits for certain Employees are increased by a specified percentage
for each year until the Employee terminates employment with the Controlled Group
(in accordance with the terms of Plan 005). Notwithstanding the foregoing, the
percentage increases on frozen benefits of the Frozen Plan 005 Participants and
the Post-2007 Plan 006 Participants under Plan 005 were frozen under Plan 005
effective December 31, 2007 and such increases began to accrue under this Plan
effective January 1, 2008.
     (12). “Plan” shall mean The North American Coal Corporation Supplemental
Retirement Benefit Plan, as it may be amended from time to time.
     (13). “Plan 006 Participants” shall include both (a) those Participants
(i) who were participants in The NACCO Industries, Inc. Pension Plan for
Salaried Employees on December 31, 1993, (ii) who were employed by NACCO
Industries, Inc. on December 31, 1993 or who transferred employment from NACCO
Industries, Inc. to another Controlled Group Member during 1993, and (iii) whose
Compensation exceeded $100,000 for the 1993 Plan Year (the “Pre-2008 Plan 006
Participants”) and (b) those Employees who were employed by NACCO

5



--------------------------------------------------------------------------------



 



Industries, Inc. on December 31, 2007 who were participants in the NACCO
Industries, Inc. Unfunded Benefit Plan on such date and whose Indexed Merged
Plan Benefit under Plan 005 was frozen effective December 31, 2007 (the
“Post-2007 Plan 006 Participants”).
     (14). “Supplemental Retirement Benefit” shall mean the retirement benefits
determined under Article III.
     (15). “Termination of Employment” shall mean, with respect to any
Participant’s relationship with the Controlled Group, a separation from service
as defined under Code Section 409A (and the regulations and other guidance
issued thereunder).
ARTICLE III
SUPPLEMENTAL RETIREMENT BENEFIT
     Section 3.1 General Rules.
          (1) Eligibility. The Participants and Beneficiaries listed on
Exhibit A hereto shall be entitled to a Supplemental Retirement Benefit, which
shall be determined as provided in this Article III.
          (2) Effect of QDRO. In the event that any portion of a Participant’s
benefit under any Pension Plan is allocated to an alternate payee pursuant to
the terms of a qualified domestic relations order (“QDRO”), the Participant’s
Supplemental Retirement Benefit hereunder shall be calculated without taking
into account such allocation unless such QDRO specifically allocates a portion
of the Participant’s Supplemental Retirement Benefit to such alternate payee.
          (3) Withholding/Taxes. To the extent required by applicable law, the
Employers shall withhold from the Supplemental Retirement Benefits any taxes
required to be withheld therefrom by an federal, state or local government.
     Section 3.2 Amount of General Supplemental Retirement Benefit. The
Supplemental Retirement Benefit shall be a monthly retirement benefit equal to
the difference between (a) the amount of the monthly benefit payable to the
Participant or his Beneficiary under the Pension Plan, determined under the
Pension Plan as in effect on the date of the Participant’s termination of
employment with the Controlled Group (and, except as described in Section 3.4(2)
hereof, payable in the same optional form as his Actual Pension Plan Benefit)
but calculated as if (i) the Pension Plan did not contain the Code Limitations
and (ii) the definition of “Compensation” contained in Section 2.1(5) hereof
were substituted for the definition of Compensation under the Pension Plan and
(b) the amount of the Actual Pension Plan Benefit. Notwithstanding the
foregoing, , in no event shall a Participant’s Supplemental Retirement Benefit
hereunder be less than the amount of the Participant’s Minimum Benefit.

6



--------------------------------------------------------------------------------



 



     Section 3.3 Additional Supplemental Retirement Benefits.
          (1) Additional Benefits for Pre-2008 Plan 006 Participants. In
addition to the Supplemental Retirement Benefit described in Section 3.2, the
Pre-2008 Plan 006 Participants shall also receive the Supplemental Retirement
Benefit described in this Section 3.3(1). A Pre-2008 Plan 006 Participant shall
receive an additional monthly Supplemental Retirement Benefit in an amount equal
to the sum of A plus B, where:

  A =   the difference between (1) the Indexed Merged Plan Benefit (as defined
in the Pension Plan) that would be payable to the Pre-2008 Plan 006 Participant
if he were eligible for such Benefit and (2) the Pre-2008 Plan 006 Participant’s
accrued benefit under the Merged Plan as of December 31, 1993; and     B =   the
difference between (1) the Pre-2008 Plan 006 Participant’s Supplemental
Retirement Benefit under this Plan as of December 31, 1993, expressed as a
monthly benefit payable in the form of a single life annuity (without ancillary
benefits) commencing on the Pre-2008 Plan 006 Participant’s Normal Retirement
Date increased at the rate of 4%, compounded annually, for the number of full
years between January 1, 1994 and the earlier of the Pre-2008 Plan 006
Participant’s first termination of employment for any reason with the Controlled
Group (including retirement, death, disability) or the amendment or termination
of this Plan, with simple interest at the rate of .333% per month for any
remaining full months to the earlier of such termination of employment or the
amendment or termination of the Plan, and (2) the Pre-2008 Plan 006
Participant’s Supplemental Retirement Benefit.

     (2) Additional Benefits for Frozen Plan 005 Participants. In addition to
the Supplemental Retirement Benefit described in Section 3.2, the Frozen Plan
005 Participants shall also receive the Supplemental Retirement Benefit
described in this Section 3.3(2). A Frozen Plan 005 Participant shall receive an
additional monthly Supplemental Retirement Benefit in an amount equal to the sum
of A plus B, where:

  A =   the difference between (i) the Indexed Frozen Part I Benefit payable to
the Participant or his Beneficiary under the Pension Plan, determined under the
Pension Plan as in effect on the date of the Participant’s termination of
employment with the Controlled Group (and payable in the same optional form as
his Actual Pension Plan Benefit) but calculated as if the Indexed Frozen Part I
Benefit had not been frozen as of December 31, 2007 but had continued in effect
until the earlier of his first termination of employment from the Controlled
Group for any reason (including retirement, death, disability) or the
termination or amendment of the Plan or Plan 005 and (ii) the Frozen Plan 005
Participant’s Actual Pension Benefit; and

7



--------------------------------------------------------------------------------



 



  B =   the difference between (i) the Frozen Plan 005 Participant’s
Supplemental Retirement Benefit under this Plan as of December 31, 2007,
expressed as a monthly benefit payable in the form of a single life annuity
(without ancillary benefits) commencing on the Frozen Plan 005 Participant’s
Normal Retirement Date increased at the rate specified in Section 1.11 of Plan
005 for the period from January 1, 2008 and the earlier of the Frozen Plan 005
Participant’s first termination of employment from the Controlled Group for any
reason (including retirement, death, disability) or the termination or amendment
of the Plan or Plan 005 and (ii) the Frozen Plan 005 Participant’s Supplemental
Retirement Benefit.

     (3) Supplemental Retirement Benefits for Post-2007 Plan 006 Participants.
In lieu of the Supplemental Retirement Benefits described in Section 3.2, a
Post-2007 Plan 006 Participant shall receive a monthly Supplemental Retirement
Benefit in an amount equal to the difference between A and B, where:

  A =   the monthly Indexed Merged Plan Benefit payable to the Participant or
his Beneficiary under the Pension Plan, determined under the Pension Plan as in
effect on the date of the Participant’s termination of employment with the
Controlled Group (and payable in the same optional form as his Actual Pension
Plan Benefit) but calculated as if the Indexed Merged Plan Benefit had not been
frozen as of December 31, 2007 but had continued in effect until the earlier of
his first termination of employment from the Controlled Group for any reason
(including retirement, death, disability) or the termination or amendment of the
Plan or Plan 005; and

  B =   The Post-2007 Plan 006 Participant’s Actual Pension Plan Benefit.

     Section 3.4 Time and Manner of Payment.
          (1) Persons In Pay Status On Or Before December 31, 2007. Subject to
Subsection (7) hereof, the Supplemental Retirement Benefit of a Participant (or
Beneficiary) who goes into pay status on or before December 31, 2007 shall
commence on the same date and under the same conditions as the benefits payable
to the Participant (or Beneficiary) under the Pension Plan. The Supplemental
Retirement Benefit shall be payable in the same form and for the same duration
as the benefits payable to the Participant (or Beneficiary) under the Pension
Plan.
          (2) Persons Going Into Pay Status After December 31, 2007. The
Grandfathered Supplemental Retirement Benefit of a Participant (or Beneficiary)
who goes into pay status after December 31, 2007 shall commence on the same date
and under the same conditions as the benefits payable to the Participant (or
Beneficiary) under the Pension Plan. The Grandfathered Supplemental Retirement
Benefit shall be payable in the same form and for the same duration as the
benefits payable to the Participant (or Beneficiary) under the Pension Plan.
Subject to Subsection (7) hereof, the Non-Grandfathered Supplemental Retirement
Benefit of a

8



--------------------------------------------------------------------------------



 



Participant (or Beneficiary) who goes into pay status after December 31, 2007
(if any) will be paid in the form of a single lump sum payment in an amount
equal to the Actuarial Equivalent of such Benefit and shall be paid at the later
of the date of the Participant’s Termination of Employment or the date the
Participant attains age 55. Such lump sum amount shall be calculated by using
the Applicable Mortality Table and an interest rate equal to the Applicable
Interest Rate, both as in effect on January 1 of the Plan Year in which the
distribution is made. Notwithstanding the foregoing, the Non-Grandfathered
Benefit of a Participant who incurred a Termination of Employment prior to
January 1, 2008 and who did not go into pay status on or before December 31,
2007 shall be paid in the form of an Actuarial Equivalent lump sum payment
during the period from January 1, 2008 through March 31, 2008 (subject to
Subsection (7) hereof) using the Applicable Interest Rate and Applicable
Mortality Table in effect for the 2007 Plan Year.
          (3) Cash-Out of Grandfathered Small Benefits. Notwithstanding the
foregoing, if the present value of a Participant’s or Beneficiary’s
Grandfathered Supplemental Retirement Benefit hereunder at the time of the
Participant’s Termination of Employment is $10,000 or less, such Benefit shall
be paid as soon as practicable following such Termination in a lump sum that is
the Actuarial Equivalent of such Benefit. Such $10,000 amount shall be
calculated using the Applicable Mortality Table and an interest rate equal to
the Applicable Interest Rate in effect on January 1 of the Plan Year in which
such Participant incurred a Termination of Employment.
          (4) Time of Payment/Processing. All payments under the Plan shall be
made on, or within 90 days of, the specified payment date.
          (5) Payments Violating Applicable Law. Notwithstanding any provision
of the Plan to the contrary, the payment of all or any portion of the amounts
payable hereunder will be deferred to the extent that the Company reasonably
anticipates that the making of such payment would violate Federal securities
laws or other applicable law (provided that the making of a payment that would
cause income taxes or penalties under the Code shall not be treated as a
violation of applicable law). The deferred amount shall become payable at the
earliest date at which the Company reasonably anticipates that making the
payment will not cause such violation.
          (6) Delayed Payments due to Solvency Issues. Notwithstanding any
provision of the Plan to the contrary, an Employer shall not be required to make
any payment hereunder to any Participant or Beneficiary if the making of the
payment would jeopardize the ability of the Employer to continue as a going
concern; provided that any missed payment is made during the first calendar year
in which the funds of the Employer are sufficient to make the payment without
jeopardizing the going concern status of the Employer.
          (7) Key Employees. Notwithstanding any provision of the Plan to the
contrary, distributions of Non-Grandfathered Supplemental Retirement Benefits to
Key Employees made on account of a Termination of Employment may not be made
before the 1st day of the 7th month following such Termination of Employment
(or, if earlier, the date of death) except for payments made on account of (i) a
QDRO (as specified in

9



--------------------------------------------------------------------------------



 



Section 3.1(2)) or (ii) a conflict of interest or the payment of FICA taxes (as
specified in Subsection (8) below). Any amounts that are otherwise payable to
the Key Employee during such period shall be accumulated and paid in a lump sum
make-up payment within 10 days following the 1st day of the 7th month following
the Key Employee’s Termination of Employment.
          (8) Acceleration of Payments. Notwithstanding any provision of the
Plan to the contrary, to the extent permitted under Code Section 409A and the
Treasury Regulations issued thereunder, payments of Non-Grandfathered
Supplemental Retirement Benefits hereunder may be accelerated (i) to the extent
necessary to comply with federal, state, local or foreign ethics or conflicts of
interest laws or agreements or (ii) to the extent necessary to pay the FICA
taxes imposed on benefits hereunder under Code Section 3101, and the income
withholding taxes related thereto. Payments may also be accelerated if the Plan
(or a portion thereof) fails to satisfy the requirements of Code Section 409A;
provided that the amount of such payment may not exceed the amount required to
be included as income as a result of the failure to comply with Code
Section 409A.
     Section 3.5 Liability for Payment.
          (1) The Employer by which the Participant was employed at the time of
his Termination of Employment with the Controlled Group shall process and pay
the Supplemental Retirement Benefit to the Participant and/or his Beneficiary,
but such Employer’s liability hereunder shall be limited to its proportionate
share of such Supplemental Retirement Benefit, determined as hereinafter
provided. If the benefits payable to the Participant and/or his Beneficiary
under a Pension Plan are based on the Participant’s employment with more than
one Employer, the amount of the Supplemental Retirement Benefit shall be shared
by all such Employers (by reimbursement to the Employer making such payment) as
may be agreed to between them in good faith, taking into consideration the
Participant’s Benefit Service and Compensation paid by each such Employer and as
will permit the deduction (for purposes of federal income taxes) by each such
Employer of its portion of the payments made and to be made hereunder.
          (2) The liabilities of the Employers hereunder shall be several
liabilities and no Employer shall be liable for the default of any other
Employer hereunder, even though it has, for convenience of administration,
agreed to pay directly to the Participant or Beneficiary the entire Supplemental
Retirement Benefit as provided in Subsection (1) of this Section.
ARTICLE IV
VESTING
     Section 4.1 Vesting. All Participants are 100% fully vested in their
Supplemental Retirement Plan Benefits hereunder.

10



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
     Section 5.1 Limitation on Rights of Participants and Beneficiaries — No
Lien. This Plan is an unfunded, nonqualified plan and the entire cost of this
Plan shall be paid from the general assets of one or more of the Employers. No
trust has been established for the Participants or Beneficiaries. No liability
for the payment of benefits under the Plan shall be imposed upon any officer,
director, employee, or stockholder of an Employer. Nothing contained herein
shall be deemed to create a lien in favor of any Participant or Beneficiary on
any assets of any Employer. The Employers shall have no obligation to purchase
any assets that do not remain subject to the claims of the creditors of the
Employers for use in connection with the Plan. Each Participant and Beneficiary
shall have the status of a general unsecured creditor of the Employers and shall
have no right to, prior claim to, or security interest in, any assets of the
Company or any Employer.
     Section 5.2 Nonalienation. Except as provided in Section 3.1(2), no right
or interest of a Participant or his Beneficiary under this Plan shall be
anticipated, assigned (either at law or in equity) or alienated by the
Participant or his Beneficiary, nor shall any such right or interest be subject
to attachment, garnishment, levy, execution or other legal or equitable process
or in any manner be liable for or subject to the debts of any Participant or
Beneficiary.
     Section 5.3 Employment Rights. Employment rights shall not be enlarged or
affected hereby. The Employers shall continue to have the right to discharge a
Participant, with or without cause.
     Section 5.4 Administration of Plan.
          (1) The Compensation Committee shall be responsible for the general
administration of the Plan and for carrying out the provisions hereof and, for
purposes of the Employee Retirement Income Security Act of 1974, as amended, the
Company shall be the plan sponsor and the plan administrator. The Compensation
Committee shall interpret where necessary, in its reasonable and good faith
judgment, the provisions of the Plan and, except as otherwise provided in the
Plan, shall determine the rights and status of Participants and Beneficiaries
hereunder (including, without limitation, the amount of any Supplemental
Retirement Benefit to which a Participant or Beneficiary may be entitled under
the Plan.
          (2) Notwithstanding the foregoing, the Board of Directors of the
Company and the Company each may, from time to time, delegate all or part of the
administrative powers, duties and authorities delegated to it under this Plan to
such person or persons, office or committee as it shall select.
     Section 5.5 Expenses. The Employers shall pay all expenses incurred in the
administration and operation of the Plan.

11



--------------------------------------------------------------------------------



 



     Section 5.6 Claims Procedure.
          (1) Any Participant or Beneficiary who believes that he is entitled to
receive a benefit under the Plan which he has not received may file with the
Compensation Committee a written claim specifying the basis for his claim and
the facts upon which he relies in making such a claim. Such a claim must be
signed by the claimant or his duly authorized representative (the “Claimant”).
          (2) Whenever the Compensation Committee denies (in whole or in part),
a claim for benefits filed by a Claimant, the Compensation Committee shall
transmit a written notice of such decision to the Claimant, within 90 days after
such claim was filed (plus an additional period of 90 days if required for
processing, provided that notice of the extension of time is given to the
Claimant within the first 90 day period). Such notice shall be written in a
manner calculated to be understood by the Claimant and shall state (a) the
specific reason(s) for the denial of the claim, (b) specific reference(s) to
pertinent provisions of the Plan on which the denial of the claim was based,
(c) a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary, and (d) an explanation of the Plan’s review procedures
under Subsection (3) below and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.
          (3) Within 60 days after the denial of his claim, the Claimant must
request that the claim denial be reviewed by filing with the Compensation
Committee a written request therefor. If such an appeal is not filed within this
60-day limit, the Claimant shall be deemed to have agreed with the Compensation
Committee’s denial of the claim. If such an appeal is so filed within such
60-days, a named fiduciary designated by the Compensation Committee shall
(a) conduct a full and fair review of such claim and (b) mail or deliver to the
Claimant a written decision on the matter based on the facts and pertinent
provisions of the Plan within a period of 60 days after the receipt of the
request for review unless special circumstances require an extension of time, in
which case such decision shall be rendered not later than 120 days after receipt
of such request. If an extension of time for review is required, written notice
of the extension shall be furnished to the Claimant prior to the commencement of
the extension. Such decision (a) shall be written in a manner calculated to be
understood by the Claimant, (b) shall state the specific reason(s) for the
decision, (c) shall make specific reference(s) to pertinent provisions of the
Plan on which the decision is based and (d) shall, to the extent permitted by
applicable law, be final and binding on all interested persons. During such full
review, the Claimant shall be given an opportunity to review documents that are
pertinent to the Claimant’s claim and to submit issues and comments in writing.
In addition, the notice of adverse determination shall also include statements
that (a) the Claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant’s claim for benefits and (b) a statement of
the Claimant’s right to bring an action under Section 502(a) of ERISA.
     Section 5.7 Effect on other Benefits. Benefits payable to or with respect
to a Participant under the Pension Plan or any other Employer sponsored
(qualified or nonqualified)

12



--------------------------------------------------------------------------------



 



plan, if any, are in addition to those provided under this Plan, except as
specifically provided in such other plans.
     Section 5.8 Payment to Guardian. If a benefit payable hereunder is payable
to a minor, to a person declared incompetent or to a person incapable of
handling the disposition of his property, the Company may direct payment of such
benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or person. The Company may require such proof
of incompetency, minority, incapacity or guardianship as it may deem appropriate
prior to distribution of the benefit. Such distribution shall completely
discharge the Employers from all liability with respect to such benefit.
ARTICLE VI
AMENDMENT AND TERMINATION
     Section 6.1 Amendment. Subject to Section 6.3, the Company (with the
approval or ratification of the Benefits Committee) does hereby reserve the
right to amend, at any time, any or all of the provisions of the Plan for all
Employers, without the consent of any other Employer or any Participant,
Beneficiary or any other person. Any such amendment shall be expressed in an
instrument executed by an officer of the Company and shall become effective as
of the date designated in such instrument or, if no such date is specified, on
the date of its execution.
     Section 6.2 Termination.
          (1) The Board of Directors of the Company (and/or the Compensation
Committee thereof) does hereby reserve the right to terminate the Plan at any
time for any or all Participants or Employers, without the consent of any other
Employer or of any Participant, Beneficiary or any other person. Such
termination shall be expressed in an instrument executed by an officer of the
Company and shall become effective as of the date designated in such instrument,
or if no date is specified, on the date of its execution. Any other Employer
that has adopted the Plan may, with the written consent of the Compensation
Committee, elect separately to withdraw from the Plan and such withdrawal shall
constitute a termination of the Plan as to it, but it shall continue to be an
Employer for the purposes hereof as to Participants or Beneficiaries to whom it
owes obligations hereunder. Any such withdrawal and termination shall be
expressed in an instrument executed by an officer of the terminating Employer
and shall become effective as of the date designated in such instrument or, if
no date is specified, on the date of its execution. Notwithstanding the
foregoing, if an Employer ceases to exist or is no longer a member of the
Controlled Group, such action shall automatically constitute a termination of
the Plan as to such Employer.
          (2) Upon any termination of the Plan, unless other action is taken by
the Compensation Committee, each affected Participant’s Supplemental Pension
Benefit shall be determined and distributed to him (or his Beneficiary) as
otherwise provided in Article III.
     Section 6.3 Effect of Amendment and Termination.
          (1) No amendment or termination of the Plan shall, without the written
consent of the Participant (or, in the case of his death, his Beneficiary),
reduce the monthly

13



--------------------------------------------------------------------------------



 



amount of the vested Supplemental Retirement Benefit under the Plan of any
Participant or Beneficiary as such Benefit exists on the date of such amendment
or termination.
          (2) Notwithstanding any provision of the Plan to the contrary, in the
event of a termination of the Plan (or any portion thereof), the Company, in its
sole and absolute discretion, shall have the right to (i) change the time and/or
manner of distribution of Grandfathered Supplemental Retirement Benefits,
including, without limitation, by providing for the payment of a single lump sum
payment to each Executive or Beneficiary then entitled to a Grandfathered
Supplemental Retirement Benefit in an amount equal to the Actuarial Equivalent
of such Benefit and (ii) change the time and/or manner of distribution of
Non-Grandfathered Supplemental Retirement Benefits, but only to the extent such
change is permitted under Code Section 409A and the regulations issued
thereunder. Such lump sum amount shall be calculated by using the Applicable
Mortality Table and an interest rate equal to the Applicable Interest Rate, both
as in effect on January 1 of the Plan Year in which the distribution is made.
          IN WITNESS WHEREOF, the Company has executed this restatement this
14th day of December, 2007.

            THE NORTH AMERICAN COAL CORPORATION
      By:   /s/ Charles A. Bittenbender         Title: Assistant Secretary     
     

14



--------------------------------------------------------------------------------



 



         

EXHIBIT A — PARTICIPANTS

              Name   Status   Employer   Type of Benefit
TERMINATED
           
Bartlett
  Pay Status   NA Coal   General SERP
Cashion
  Pay Status   NA Coal   General SERP
Cook
  Pay Status   NACCO   General SERP
Decker
  Pay Status   NA Coal   General SERP
Eckhart
  Pay Status   NA Coal   General SERP
Field
  Pay Status   NA Coal   General SERP
Friley
  Pay Status   NA Coal   General SERP
Jacot
  Pay Status   NA Coal   General SERP
Lill Jr. (Spouse)
  Pay Status   NA Coal   General SERP
Miercort
  Pay Status   NA Coal   General SERP
Miller Sr.
  Pay Status   NA Coal   General SERP
Bennett
  Pay Status   NACCO   General SERP
Hawekotte
  Pay Status   NACCO   General SERP
O’Brien (Spouse)
  DV   NACCO   General SERP
Day
  DV/Retired   NA Coal   General SERP
Meyers
  DV/Terminated   NA Coal   General SERP
Moseley
  DV/Retired   NA Coal   General SERP
 
           
ACTIVE
           
Benson
  Active   NA Coal   General SERP (including COLA on SERP through 12/31/07) plus
COLA on sum of Plan 005 and SERP benefits after 2007 (Sections 3.2 + 3.3(2))
Carlton
  Active   NA Coal   Same
Darby
  Active   NA Coal   Same
Daves
  Active   NA Coal   Same
Gregory
  Active   NA Coal   Same
Grischow
  Active   NA Coal   Same
Koza
  Active   NA Coal   Same
Melchior
  Active   NA Coal   Same
Nielsen
  Active   NA Coal   Same
Schafer
  Active   NA Coal   Same
Schulz MM
  Active   NA Coal   Same
Swetich
  Active   NA Coal   Same
Bittenbender
  Active   NACCO   General SERP through 12/31/93 plus COLA on sum of Plan 005
and SERP benefits after 12/31/93 (Sections 3.2 + 3.3(1))
Miller
  Active   NACCO   Same
Wilcox
  Active   NACCO   Same
Schilling
  Active   NACCO   COLA on Plan 005 benefits accrued as of 12/31/07
(Section 3.3(3))
Brentar
  Active   NACCO   Same

15